DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Allowable Subject Matter
 	The following is an examiner's statement of reasons for allowance: 
Re claim 1, Watanabe discloses (JP 2001-223482) an electronic control device comprising: a board (2) on which a radio-frequency electronic component that operates at a predetermined frequency or higher is mounted; a housing (3-5) made of metal, the housing internally including the board (Fig 1); wherein the housing includes a partition wall (32), connectors (c1-c4), but does not disclose a high-speed communication connector for connecting to outside, the high-speed communication connector being mounted on the board; and a low-speed communication connector for connecting to the outside, the low-speed communication connector being mounted on the board and having a communication speed lower than the communication speed of the high-speed communication connector.
Re claim 1, Lindland et al (US 5,414,597) disclose an electronic control device comprising: a board (20) on which a radio-frequency electronic component that operates at a predetermined frequency or higher is mounted; a housing (10, 16, 17) made of metal, the housing internally including the board; wherein the housing includes a partition wall (18), connector (72, 73), but does not disclose a high-speed communication connector for connecting to outside, the high-speed communication connector being mounted on the board; and a low-speed communication connector for connecting to the outside, the low-speed communication connector being mounted on the board and having a 
Communication
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979.  The examiner can normally be reached on 9-5:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hung V Ngo/
Primary Examiner, Art Unit 2847